Citation Nr: 1402498	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-16 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to Department of Veterans Affairs (VA) care, or lack of proper care, during and following amputation of the right 5th toe performed during a VA hospitalization from February 5, 1998, to February 12, 1998.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following inpatient treatment, including debridement of the right 5th toe amputation wound, performed during a VA hospitalization from February 25, 1998 to March 6, 1998.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following amputation of the right 4th toe performed during a VA hospitalization from June 17, 1999, to June 24, 1999.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following irrigation and debridement of a right foot infection performed during a VA hospitalization from November 26, 2000, to December 1, 2000.

5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following irrigation and debridement of the right foot performed during a VA hospitalization from February 22, 2001, to February 24, 2001.

6.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following amputation of the right 3rd toe performed during a VA hospitalization from September 17, 2001, to September 19, 2001.

7.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following irrigation and debridement of a right foot abscess performed during a VA hospitalization from February 16, 2002, to February 24, 2002.

8.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following incision and drainage of infected left foot abscess with removal of fractured left 4th phalanx during a VA hospitalization from September 25, 2002, to October 2, 2002. 

9.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following amputation of the left 2nd toe performed during a VA hospitalization from July 8, 2005, to July 12, 2005.

10.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following left 1st toe transmetatarsal amputation performed during a VA hospitalization from July 31, 2010, to August 9, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1959 to September 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2013).  The case was remanded by the Board for additional development in January 2013 and August 2013.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required on his part.


REMAND

Although this case was previously remanded by the Board, the Veteran's service representative submitted additional evidence pertinent to the issues on appeal in December 2013 without waiver of agency of original jurisdiction consideration of additional evidence.  See 38 C.F.R. § 20.1304 (2013).  It was noted that the record showed the Veteran had been infected with methicillin-resistant staphylococcus aureus (MRSA), and that according to the Centers for Disease Control and Prevention (CDC) and several other sources MRSA was overwhelmingly acquired in places such as a doctor's office and hospitals.  Copies of internet source medical articles were provided.  It was also noted that X-ray studies dated in 2000 revealed what appeared to be two needles in the Veteran's right big toe, and that anesthetics for toe surgery were often injected into the toes.  Therefore, the case must again be remanded for adequate determinations as to the issues on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain any additional pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, the April 2013 VA examiner should be requested to review the record and address the Veteran's claims in light of the information provided in December 2013 concerning MRSA infections and X-ray studies in 2000 that reportedly revealed what appeared to be two needles in the Veteran's right big toe.  

If the April 2013 VA examiner is unavailable, the Veteran's record should be reviewed by an appropriate physician, preferably one with expertise in infectious diseases and/or vascular surgery, if available, for opinions as to the following: 

Concerning each of the following hospitalizations from: 
* February 5, 1998, to February 12, 1998;
* June 17, 1999, to June 24, 1999;
* September 17, 2001, to September 19, 2001;
* September 25, 2002, to October 2, 2002;
* July 8, 2005, to July 12, 2005; and 
* July 31, 2010, to August 9, 2010
(i.e., the hospitalizations that by necessity resulted in some additional disability in the form of amputation or resection):

(a) Was there any additional disability, besides the actual amputations or resections, resulting from the hospitalization, to include outpatient follow-up treatment, such as infection or osteomyelitis?  Any such additional disability should be identified. 

(b) Was it at least as likely as not that any additional disability, including amputation, resection infection, or osteomyelitis, was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing the hospital care or medical or surgical treatment?  

The opinion must address the following: 
* As to the June 17, 1999, to June 24, 1999, hospitalization, the appellant contends that during the surgery, the surgeon cut bone and muscle in the 3rd toe by mistake, leading to its amputation [in September 2001].
* As to the hospitalization from July 8, 2005, to July 12, 2005, the Veteran contends that the surgery on the left 4th toe was a mistake, and that it should have been the left 2nd toe. 

(c) Did VA at least as likely as not fail to exercise the degree of care that would be expected of a reasonable health-care provider in treating the Veteran's symptoms? 

(d) Was any additional disability, which was caused by VA treatment, at least as likely as not an event that was not reasonably foreseeable?  This question also includes whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the VA informed consent procedures. 

Concerning each of the following hospitalizations from: 
* February 25, 1998 to March 6, 1998;
* November 26, 2000, to December 1, 2000;
* February 22, 2001, to February 24, 2001; and
* February 16, 2002, to February 24, 2002
(i.e., the hospitalizations that were for debridement and other treatment of pre-existing wounds):

(a) Was there any additional disability at least as likely as not resulting from the hospitalization or outpatient follow-up treatment, to include additional infection or osteomyelitis?  Any such additional disability should be identified.  If so:

(b) Was it at least as likely as not that any such additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing the hospital care or medical or surgical treatment? 

(c) Did VA at least as likely as not fail to exercise the degree of care that would be expected of a reasonable health-care provider in treating the Veteran's symptoms?  The opinion must address the following: 
* As to the hospitalization from February 25, 1998 to March 6, 1998, the Veteran contends that the debridement was undertaken at his bedside without the use of gloves or mask, and resulted in chipped bone, which they then tried to remove, still at his bedside. 

(d) Was any additional disability, which was caused by VA treatment, at least as likely as not an event that was not reasonably foreseeable?  This question also includes whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the VA informed consent procedures. 

A rationale (explanation) must be provided for any conclusion reached.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

